Graves v Michalski (2020 NY Slip Op 07765)





Graves v Michalski


2020 NY Slip Op 07765


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., NEMOYER, CURRAN, TROUTMAN, AND DEJOSEPH, JJ.


782 CA 19-01839

[*1]DIANE M. GRAVES, INDIVIDUALLY AND AS EXECUTRIX OF THE ESTATE OF MARTIN J. GRAVES, DECEASED, PLAINTIFF-APPELLANT,
vSTANLEY MICHALSKI, M.D., ET AL., DEFENDANTS, AND DAVID LILLIE, M.D., DEFENDANT-RESPONDENT. 


FARACI LANGE, LLP, BUFFALO (JENNIFER L. FAY OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
CONNORS LLP, BUFFALO (JOHN T. LOSS OF COUNSEL), FOR DEFENDANT-RESPONDENT AND DEFENDANTS ROBERT G. FUGITT, M.D. AND DAVID B. LILLIE, M.D., P.C., AND CCS MEDICAL, PLLC.
FELDMAN KIEFFER, LLP, BUFFALO (STEPHEN MANUELE OF COUNSEL), FOR DEFENDANT STANLEY MICHALSKI, M.D.
THE TARANTINO LAW FIRM, LLP, BUFFALO (BRIAN J. WEIDNER OF COUNSEL), FOR DEFENDANTS INVISION HEALTH, LLC AND BRAIN & SPINE MEDICAL SERVICES, PLLC. 

	Appeal, by permission of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered September 25, 2019. The order denied plaintiff's motion to compel the further deposition of defendant David Lillie, M.D. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on November 18, 2020,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: December 23, 2020
Mark W. Bennett
Clerk of the Court